0l-t#lfliEet
       llnW,llt @nftr! $tstts @ourt of fBlerut @lujmg
                                             No. l5-55 C

This Opinion Will Not Be Published in the U,S, Court of Federal Claims Reporter Because                  It
                      Does Not Add Significantly to the Body of Law.

                                      (Filed: January 28, 2015)

  ABDOUL K. OUATTARA HEMA,                                                              FILED
                         Plaintifl
                                                                                      JAt{   2I   2015

                                                                                    U.S. COURT OF
                                                                                   FEDERAL CLAIMS


 THE T]NITED STATES,

                         Defendant.



                                      OPINION and ORDER


        On January 21, 2015, plaintifffiled a complaint in this court complaining that he is the
subject ofan unlawful "self-deportation" program against illegal immigrants. Plaintiff contends
that while attending Colorado Heights University in Denver, Colorado, and later while a student at
the Community College of Philadelphia, he was the subject of harassment. Plaintiffs complaint
does not specify any damages sought.

        This court is solemnly obliged, on its own accord, to address obvious questions conceming
its subject matter jurisdiction. See Mitchell v. Maurer,293 U.S. 237,244 (1934). This court
recognizes that plaintiffis acling pro se before this court, and thus the court will hold the form of
plaintiffs submissions to a less stringent standard than those drafted by an attomey. see Reed v.
United States,23 Cl. Ct. 517, 521 (1991)(citingEstellev.Gamble,429U.S.97(1976)). Having
reviewed plaintiffs complaint, this court is certain that it lacks iurisdiction to consider the claims
that he raises.

        With very limited exceptions, the jurisdictional statutes goveming the United States Court
ofFederal Claims grant authority to the court only to issuejudgments for money against the United
States and then, only when they are grounded in a contract, a money-mandating statute, or the
takings clause of the Fifth Amendment. See lJnited States v. Testan, 424 U.S. 392,39j-98
(1976);28 U.S.C. $ 1491. This court lacks jurisdiction to entertain general civil rights claims that
are not based upon an appropriate money-mandating provision. See, e.g.,Sanders v. United
States,34 Fed. Cl. 75, 80 ( 1995), aff'd, 104 F.3d 3 76 (Fed. Cir. 1996), cert. denied, 522 U.S. g3 1
(1997); Martinez v. United States,26 Cl. Ct. 147l, 1476 (1992), aff'd, I I F.3d 1069 (Fed. Cir.
1993). Nor does it hear claims sounding in tort, or claims involving state or local officials. See
28 U.S.C. $ 1491 Brown v. United States, 105 F.3d 621,623-24 (Fed. Cir. 1997); Shewfelt v.
UnitedStates,l04F.3d 1333, 1337-38 (Fed. Cir. 1997). Moreover, to the extent that plaintiff
states claims under 42 U.S.C. $ 1983 and the Federal Tort Claims Act, it is sufficient to observe
that the court does not have jurisdiction under either ofthose statutes. See28 U.S.C. $
3a6b)0); Jefferson v. United States, 104 Fed. Cl. 81, 89 (2012); Hernandez v. United States,93
Fed. Cl. 193, 197-98 (2010); Marlinv. United States,63 Fed. Cl. 475,476 (2005). This court,
therefore, lacks jurisdiction over all claims made by the plaintiff.

       Accordingly, the Clerk shall dismiss plaintiff s complaint for lack ofjurisdiction.

       IT IS SO ORDERED,